DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 10/09/2020. Claims 52-88 are pending.

Claim Objections
Claim 80 appears to contain a clerical error, as it is analogous to method claim 67 but lacks the corresponding amendment. Hence, it now contains antecedent issues, i.e., “displaying the indication” depends on canceled subject matter now no longer has proper antecedent. For purposes of examination it will be interpreted as analogous to 67, i.e., wherein displaying the indication references the replacing of the second text string with the third text string.
Appropriate corrections are required.

Double Patenting
The obviousness-type double patenting is withdrawn in view of the filed terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 52-53, 56, 58, 60-62, 64-71, 74-75, 77-88 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 9733739 B1) in view of Yao (US 20150029121 A1) in view of Johansson (US 20110316797 A1).

Regarding claim 52, Yates discloses: a computer-executed method (fig.11, col.16:35-17:45: hardware implementation) comprising:
displaying an interface on a visual display of a computing device, the interface comprising a representation of at least one item and an interaction region (fig.3-4, col.7:5-50 gives overview of shopping interface for book item (including pictorial, text representations) as well as the swipe to buy interaction region.;
displaying a first text string in the interaction region, the first text string corresponding to a purchase command with respect to the at least one item (fig.3-4:312: “Swipe to Buy” text string);
detecting a start of an input at the interaction region of the interface with respect to the at least one item, the input comprising the start, a completion, and a termination (fig.4, col.8:30-col.9:15 gives overview of input comprising initial start gesture (col.8:30-45), completion of gesture (col.9:1-15), with termination occurring when the finger is removed from the touchscreen);
modifying the interaction region of the interface based on the detection of the start of the input (col.8:30-55: modifying interaction so as to alert user to initiation of input), 
detecting the completion of the input at the interaction region of the interface (col.9:1-15);
further modifying the interaction region of the interface based on the detection of the completion of the input (col.9:1-15: various visual modifications of the interaction so as to signal completion), 
executing the purchase command with respect to the at least one item based on the detection of the input (fig.7:712, col.14:3-13).
wherein modifying the interaction region based on the detection of the start of the input comprises replacing the first text string with a second text string after the detection of the start of the input and prior to a detection of the completion of the input, the second text string corresponding to instructions for completing the input;
wherein modifying the interaction region based on the detection of the completion of the input comprises replacing the second text string with a third text string after the detection of the completion of the input and prior to a detection of the termination of the input;
detecting the termination of the input at the interaction region of the interface.
Yao discloses: wherein modifying the interaction region based on the detection of the start of the input comprises showing in the region a second text string after the detection of the start of the input and prior to a detection of the completion of the input (Yao fig.3, 0039 discloses the showing of a text prompt 13 to guide the user in the sliding region after the start of the user input and during an abnormal condition, e.g., if the user has strayed too far from the track; hence, combined with Yates, the display guidance text prompt of Yao would be displayed in the same sliding region as the text description of Yates (shown prior to user interaction to notify the user of the purchase command), hence, causing replacement as claimed) , the second text string corresponding to instructions for completing the input (fig.3:0039: Yao’s disclosure in 0039 of a text prompt for prompting the user the correct way to unlock the touchscreen, so as to prevent incorrect operation (0041) constitutes text instructions for completing the input).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Yates by incorporating the instructional guidance technique of Yao. Both concern the art of swiping interfaces for confirming input, and the incorporation would have improved the flexibility for the user, the user-friendliness, and the experience of the user by, according to Yao, 
Yates modified by Yao does not disclose: wherein modifying the interaction region based on the detection of the completion of the input comprises replacing the second text string with a third text string after the detection of the completion of the input and prior to a detection of the termination of the input;
detecting the termination of the input at the interaction region of the interface.
Johansson discloses: wherein modifying the interaction region based on the detection of the completion of the input comprises replacing the second guidance prompt with a third text string after the detection of the completion of the input and prior to a detection of the termination of the input (figs.4a-d, 0019 discloses a swipe interface where the arrow guidance prompts of fig.4b are replaced, upon completion of the gesture in fig.4C, with third text prompt instructing the user as to the completion of the input and prior to detecting a liftoff termination);
detecting the termination of the input at the interaction region of the interface (fig.4d).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Yates modified by Yao by incorporating the instructional guidance technique of Johansson. Both concern the art of swiping interfaces for confirming input, and the incorporation would have improved the user efficiency of the interface and the flexibility of the interface in providing additional actions by, according to Johansson, protecting against unintended inputs (0002-3), i.e., by providing for a final liftoff confirmation, and allowing for more complicated gestures to be implemented unambiguously in the same swiping region (0024), for more complicated swipe commands, for a user backtracking or cancellation feature, and so on.

wherein detection of the start of the input comprises detecting the start of the input in an interaction region of the interface (figs.3-4:312, col.8:30-45). 

Regarding claim 56, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates further discloses: wherein displaying the first text string comprises displaying the first text string in the interaction region prior to detecting the start of the input (fig.3:312, col.7:35-50: displaying action region to receive input, hence, prior to the start of input).

Regarding claim 58, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates further discloses: wherein the interaction region comprises an icon on the interface (fig.3-4:311 show various icons being used in the interaction region (frames, bars, borders, letters, etc.))

Regarding claim 60, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates further discloses: wherein executing the purchase command with respect to the at least one item based on the detection of the input comprises determining that the input defines a threshold distance (fig.4, col.8:55-60, col.9:1-10: threshold distance comprising complete coverage, i.e., finger moving completely across)).

Regarding claim 61, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates further discloses: wherein the input comprises a touch interaction with the visual display of the computing device (fig.4, col.8:30-40).

wherein the input comprises a continuous touch interaction defined at least in part from a first point associated with the start of the input and a second point associated with the completion of the input (figs.3-4, col.9:15-30: continuous interact defined by starting point at left of bar and completion point at right of bar).

Regarding claim 64, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates modified by Yao modified by Johansson further discloses: wherein the third text string corresponds to an indication that an input sufficient to execute the purchase command has been detected (Johansson  fig.4c: text string indicating release will now launch, i.e., the input suffices, with Yates fig.3-4 disclosing the purchase command).

Regarding claim 65, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates modified by Yao modified by Johansson further discloses: wherein executing the purchase command occurs after detection of the termination (Johansson fig.4c: text string indicating release or termination will cause launch, hence, launching occurring afterwards, with Yates fig.3-4 disclosing the purchase command).

Regarding claim 66, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates modified by Yao modified by Johansson further discloses: wherein the text string corresponds to instructions for initiating the execution of the purchase command (Johansson  fig.4c: text string indicating prompting the user to release finger)

wherein the input comprises a touch interaction with the visual display of the computing device (Yates fig.4, col.8:30-45), wherein replacing the second text string with the third text string occurs after detecting the touch interaction for a predetermined distance and prior to detecting the termination of the touch interaction (Yates fig.9, col.15:40-50: predetermined distance, e.g., majority, the progression to the threshold causing display of completion indicator fig.4:408-410; Johansson fig.4c: replacing with third text string completion indicator  prompting release occurring after the completion).

Regarding claim 68, Yates modified by Yao modified by Johansson discloses the method of 52, as described above. Yates modified by Yao modified by Johansson further discloses: modifying the interface based on the detection of the termination of the input (Johansson fig.4d, 0019: video feedback indicating launch procedures, e.g., launch notification).

Regarding claim 69, Yates modified by Yao modified by Johansson discloses the method of 68, as described above. Yates modified by Yao modified by Johansson further discloses: wherein modifying the interface the third time comprises displaying a confirmation of the execution of the purchase command (Johansson fig.4d, 0019: modification comprising confirmation display, with application to purchase commands disclosed by Yates figs. 3-4).

Regarding claim 81, Yates modified by Yao modified by Johansson discloses the method of 53, as described above. Yates modified by Yao modified by Johansson further discloses: wherein the interaction region is an elongated interaction region (Yates figs.3-4: elongated swipe region).

wherein detection of the completion of the input comprises detecting the completion of the input in a second portion of the elongated interaction region of the interface (Yates figs.3-4: elongated swipe region with the completion occurring at the right portion).

Regarding claim 83, Yates modified by Yao modified by Johansson discloses the method of 82, as described above. Yates modified by Yao modified by Johansson further discloses: wherein the input corresponds to a continuous swiping interaction with the interface from the first portion to the second portion of the elongated interaction region (Yates col.9:15-30).

Regarding claim 84, Yates modified by Yao modified by Johansson discloses the method of 83, as described above. Yates modified by Yao modified by Johansson further discloses: wherein the termination of input corresponds to a release of the continuous swiping interaction at a second portion of the elongated interaction region (Johansson fig.4c-d: release of swipe once finger has reached second portion of the elongated path).

Claims 70-71, 74-75, 77-80, 85-88 recite devices corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding claims 52, 70, Yates, Casey, Mumick are silent with respect to any text string being replaced, let along sequential display and replacement of text strings in the interaction region before, during, and after completion of the input.
Applicant’s arguments are moot in view of the new art being applied, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LIANG LI/
Examiner, Art Unit 2143